Exhibit 10.1

EXECUTION VERSION

TENDER AND VOTING AGREEMENT

THIS TENDER AND VOTING AGREEMENT (this “Agreement”) is made and entered into as
of March 14, 2010 by and among PEGASYSTEMS INC., a Massachusetts corporation
(“Parent”), MAPLE LEAF ACQUISITION CORP., a Delaware corporation and a wholly
owned subsidiary of Parent (“Acquisition Sub”) and the undersigned stockholder
(“Stockholder”) of CHORDIANT SOFTWARE, INC., a Delaware corporation (the
“Company”).

RECITALS

A. Parent, Acquisition Sub and the Company have entered into an Agreement and
Plan of Merger of even date herewith (as it may be modified, supplemented or
amended from time to time, the “Merger Agreement”), which provides for, among
other things, the Offer (as defined in the Merger Agreement) and the Merger (as
defined in the Merger Agreement).

B. As of the date hereof, Stockholder is the Beneficial Owner (as defined below)
of certain securities of the Company, including Company Shares (as defined in
the Merger Agreement), Company Options (as defined in the Merger Agreement),
Company Stock Based Awards (as defined in the Merger Agreement), Company
Warrants (as defined in the Merger Agreement) and/or any other rights to
purchase Company Shares (collectively, the “Company Securities”), including as
is indicated on the signature page of this Agreement.

C. In consideration of the execution of the Merger Agreement by Parent and
Acquisition Sub, Stockholder (in Stockholder’s capacity as such) is hereby
agreeing to tender and vote the Shares (as defined below) in accordance with the
terms and conditions set forth herein.

AGREEMENT

The parties to this Agreement, intending to be legally bound, agree as follows:

1. Certain Definitions. All capitalized terms that are used but not defined
herein shall have the respective meanings ascribed to them in the Merger
Agreement. For all purposes of and under this Agreement, the following terms
shall have the following respective meanings:

1.1 “Beneficially Own” or “Beneficial Ownership” with respect to any securities
means having “beneficial ownership” of such securities as determined pursuant to
Rule 13d-3 under the Exchange Act, including pursuant to any Contract. A
“Beneficial Owner” is a Person who Beneficially Owns securities.

1.2 “Expiration Time” shall mean the earliest to occur of (a) such date and time
as the Merger Agreement shall have been terminated pursuant to Section 7 thereof
or (b) the Effective Time.

1.3 “Shares” shall mean (a) all Company Securities that are Beneficially Owned
by Stockholder as of the date hereof, and (b) all additional Company Securities
of which Stockholder acquires Beneficial Ownership during the period from the
date of this Agreement through the Expiration Time (including by way of stock
dividend or distribution, split-up, recapitalization, combination, exchange of
shares or any similar transaction).

1.4 A Person shall be deemed to have effected a “Transfer” of a Share if such
person directly or indirectly (a) sells, pledges, encumbers, assigns, grants an
option with respect to, transfers or disposes of such Share or any interest in
such Share, or (b) enters into a Contract providing for the sale of, pledge of,
Encumbrance of, assignment of, grant of an option with respect to, transfer of
or disposition of such Share or any interest therein.



--------------------------------------------------------------------------------

2. Transfer of Shares.

2.1 Stockholder shall not Transfer or cause or permit any Transfer of any of the
Shares other than to Acquisition Sub (or Parent on Acquisition Sub’s behalf)
pursuant to the Offer.

2.2 Except as contemplated by this Agreement, Stockholder hereby agrees that
Stockholder shall not deposit, or permit the deposit of, any Shares in a voting
trust, grant any proxy in respect of the Shares held by Stockholder, or enter
into any voting or similar Contract in contravention of the obligations of such
Stockholder under this Agreement with respect to any of the Shares.

2.3 Section 2.1 shall not prohibit a Transfer of Shares by Stockholder (i) to
any member of his or her immediate family, or to a trust for the benefit of
Stockholder or any member of his or her immediate family, or (ii) in intestacy
upon the death of Stockholder; provided, however, that a Transfer referred to in
this Section 2.3 shall be permitted only if, as a precondition to such Transfer,
the transferee agrees in a writing, reasonably satisfactory in form and
substance to Parent, to be bound by the terms of this Agreement.

3. Agreement to Vote Shares.

3.1 At every meeting of the Company’s stockholders called, and at every
adjournment or postponement thereof, and on every action or approval by written
consent of the Company’s stockholders, Stockholder (in Stockholder’s capacity as
a stockholder of the Company) shall, or shall cause the holder of record on any
applicable record date to, vote the Shares:

(a) in favor of the adoption of the Merger Agreement;

(b) against approval of any proposal made in opposition to, or in competition
with, consummation of the Offer, the Merger or any other transactions
contemplated by the Merger Agreement, including any Alternative Acquisition
Proposal (whether or not a Superior Proposal); and

(c) against any action that would reasonably be expected to result in the
failure of any Offer Conditions to be satisfied.

3.2 In the event that a meeting of the Company’s stockholders is held,
Stockholder shall, or shall cause the holder of record on any applicable record
date to, appear at such meeting or otherwise cause the Shares to be counted as
present thereat for purposes of establishing a quorum.

3.3 Stockholder shall not enter into any Contract with any Person to vote or
give instructions in any manner inconsistent with the terms of this Section 3.

4. Agreement to Tender. Unless this Agreement shall have been terminated in
accordance with its terms, Stockholder shall validly tender (and shall not
withdraw), pursuant to and in accordance with the terms of the Offer, all Shares
and in furtherance thereof, no later than 10 business days after commencement of
the Offer, Stockholder shall (a) deliver to the depositary designated in the
Offer (i) certificates representing the Shares, and (ii) all other documents or
instruments required to be delivered pursuant to the terms of the Offer, and/or
(b) instruct its broker or such other person who is the holder of record of any
Shares to tender such Shares for exchange in the Offer pursuant to the terms and
conditions of the Offer. Unless this Agreement shall have been terminated in
accordance with its terms, Stockholder shall not tender the Shares into any
exchange or tender offer commenced by a Person other than Parent, Acquisition
Sub or any other Affiliate of Parent.

 

2



--------------------------------------------------------------------------------

5. Agreement Not to Exercise Appraisal Rights. Stockholder shall not exercise
any rights (including under Section 262 of the DGCL) to demand appraisal of any
Shares that may arise with respect to the Merger.

6. Directors, Officers, etc. This Agreement shall apply to Stockholder solely in
Stockholder’s capacity as a holder of Company Securities and not in
Stockholder’s capacity as a director, officer or employee of the Company or any
Company Subsidiary or in Stockholder’s capacity as a trustee or fiduciary of any
employee benefit plan or trust. Notwithstanding any provision of this Agreement
to the contrary, nothing in this Agreement shall (or require Stockholder to
attempt to) limit or restrict a director and/or officer of the Company in the
exercise of his or her fiduciary duties consistent with the DGCL and the terms
of the Merger Agreement as a director and/or officer of the Company or in his or
her capacity as a trustee or fiduciary of any employee benefit plan or trust or
prevent or be construed to create any obligation on the part of any director
and/or officer of the Company or any trustee or fiduciary of any employee
benefit plan or trust from taking any action in his or her capacity as such
director, officer, trustee and/or fiduciary.

7. Irrevocable Proxy. Concurrently with the execution of this Agreement,
Stockholder shall deliver to Parent a proxy in the form attached hereto as
Exhibit A (the “Proxy”), which shall be irrevocable to the fullest extent
permissible by applicable Legal Requirements, with respect to the Shares.

8. No Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in Parent or Acquisition Sub any direct or indirect ownership or incidence
of ownership of or with respect to any Shares. All rights, ownership and
economic benefits of and relating to the Shares shall remain vested in and
belong to Stockholder, and neither Parent nor Acquisition Sub shall have any
authority to manage, direct, superintend, restrict, regulate, govern, or
administer any of the policies or operations of the Company or exercise any
power or authority to direct Stockholder in the voting of any of the Shares,
except as otherwise provided herein.

9. Representations and Warranties of Stockholder.

9.1 Stockholder hereby represents and warrants (in Stockholder’s capacity as a
holder of Company Securities) to Parent and Acquisition Sub that:

(a) Power; Binding Agreement. Stockholder has full power and authority to
execute and deliver this Agreement and the Proxy, to perform Stockholder’s
obligations hereunder and to consummate the transactions contemplated hereby.
The execution, delivery and performance by Stockholder of this Agreement and the
Proxy, the performance by Stockholder of its obligations hereunder and
thereunder and the consummation by Stockholder of the transactions contemplated
hereby and thereby have been duly and validly authorized by Stockholder and no
other actions or proceedings on the part of Stockholder are necessary to
authorize the execution and delivery by it of this Agreement or the Proxy, the
performance by Stockholder of its obligations hereunder or thereunder or the
consummation by Stockholder of the transactions contemplated hereby or thereby.
This Agreement and the Proxy have been duly executed and delivered on behalf of
Stockholder.

(b) No Conflicts. The execution, delivery and performance of this Agreement and
the Proxy by Stockholder, the consummation by Stockholder of the transactions
contemplated hereby and thereby and the compliance by Stockholder with the
provisions hereof and thereof do not and will not: (i) cause a violation by
Stockholder of any Legal Requirement known to and applicable to Stockholder;
(ii) violate,

 

3



--------------------------------------------------------------------------------

conflict with, or result in the breach of or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration under or any loss of any
benefit or impair the rights of Stockholder under, any Contract to which
Stockholder is a party or by which Stockholder or any of Stockholder’s
properties or assets (including the Shares) may be bound that would reasonably
be expected to prevent, delay or impair, in any material respect, the ability of
Stockholder to perform Stockholders’ obligations under this Agreement or
(iii) result in the creation of any Encumbrance upon any of the properties or
assets (including the Shares) of Stockholder.

(c) Ownership of Shares. As of the date hereof, Stockholder (i) is the
Beneficial Owner of the Company Securities set forth on the signature page to
this Agreement, all of which are free and clear of any Encumbrances, (except any
Encumbrances arising under Legal Requirements relating to securities or arising
hereunder), and (ii) does not own, beneficially or otherwise, any Company
Securities other than the Company Securities set forth on the signature page to
this Agreement.

(d) Voting Power. Stockholder has or will have sole voting power, sole power of
disposition, sole power to issue instructions with respect to the matters set
forth herein, and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of the Shares, with no limitations,
qualifications or restrictions on such rights, subject to applicable federal
securities Legal Requirements and the terms of this Agreement. Notwithstanding
anything in this Agreement to the contrary, nothing herein shall require
Stockholder to exercise any option and/or warrant and/or other rights to
purchase shares of Company Capital Stock (including Company Options).

10. No Solicitation. Stockholder (in Stockholder’s capacity as a holder of
Company Securities) shall not, and shall not authorize or permit any of its
Representatives to, directly or indirectly, take any action that the Company is
prohibited from taking pursuant to Section 5.2 of the Merger Agreement.

11. Disclosure. Subject to reasonable prior notice and approval (which shall not
be unreasonably withheld, conditioned or delayed), Stockholder shall permit and
hereby authorizes Parent and Acquisition Sub to publish and disclose in all
documents and schedules filed with the SEC, and any press release or other
disclosure document that Parent determines to be necessary or desirable in
connection with the Offer, the Merger and any transactions related to thereto,
Stockholder’s identity and ownership of Shares and the nature of Stockholder’s
commitments, arrangements and understandings under this Agreement.

12. Further Assurances. Subject to the terms and conditions of this Agreement,
Stockholder shall use commercially reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary to
fulfill Stockholder’s obligations under this Agreement.

13. Termination. This Agreement and the Proxy shall terminate and shall have no
further force or effect as of the Expiration Time. Notwithstanding the
foregoing, nothing set forth in this Section 13 or elsewhere in this Agreement
shall relieve either party hereto from any Liability, or otherwise limit the
Liability of either party hereto, for any breach of this Agreement.

14. Miscellaneous.

14.1 Amendment. This Agreement may be amended only with the approval of the
respective parties at any time prior to the Expiration Time. Without limiting
the foregoing, this Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.

 

4



--------------------------------------------------------------------------------

14.2 Waiver.

(a) No failure on the part of any party to exercise any power, right, privilege
or remedy under this Agreement, and no delay on the part of any party in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.

(b) No party shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
party; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

14.3 Entire Agreement. This Agreement and the other agreements referred to
herein constitute the entire agreement and supersede all prior agreements and
understandings, both written and oral, among or between any of the parties with
respect to the subject matter hereof and thereof.

14.4 Applicable Law; Jurisdiction. This Agreement is made under, and shall be
construed and enforced in accordance with, the laws of the State of Delaware
applicable to agreements made and to be performed solely therein, without giving
effect to principles of conflicts of law. Each of the parties hereto
(a) consents to and submits to the exclusive personal jurisdiction of the Court
of Chancery of the State of Delaware, New Castle County, or, if that court does
not have jurisdiction, a federal court sitting in Wilmington, Delaware in any
action or proceeding arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement, (b) agrees that all claims in
respect of such action or proceeding shall be heard and determined in any such
court, (c) shall not attempt to deny or defeat such personal jurisdiction by
motion or other request for leave from any such court and (d) shall not bring
any action or proceeding arising out of or relating to this Agreement or any of
the transactions contemplated by this Agreement in any other court. Each of the
parties hereto waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety or other
security that might be required of any other Person with respect thereto.

14.5 Payment of Expenses. Each party hereto shall pay its own expenses incident
to preparing for, entering into and carrying out this Agreement and the
transactions contemplated hereby.

14.6 Assignability; Parties in Interest. This Agreement shall be binding upon,
and shall be enforceable by and inure to the benefit of, the parties hereto and
their respective successors and assigns. This Agreement shall not be assignable
by any party without the express written consent of the other parties hereto,
except that Parent or Acquisition Sub may assign their respective rights and
delegate their respective obligations hereunder to any of their respective
Affiliates as long as Parent or Acquisition Sub, as the case may be, remains
ultimately liable for all of their respective obligations hereunder.

14.7 Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly given and made as follows: (a) if sent by registered or
certified mail in the United States, return receipt requested, then such
communication shall be deemed duly given and made upon receipt; (b) if sent by
nationally recognized overnight air courier (such as DHL or Federal Express),
then such communication shall be deemed duly given and made one business day
after being sent; (c) if sent by facsimile transmission before 5:00 p.m.
(California time) on any business day, then such communication shall be deemed
duly given and made when receipt is confirmed; (d) if sent by facsimile
transmission on a day other than a business day and receipt is confirmed, or

 

5



--------------------------------------------------------------------------------

if sent after 5:00 p.m. (California time) on any business day and receipt is
confirmed, then such communication shall be deemed duly given and made on the
business day following the date which receipt is confirmed; and (e) if otherwise
actually personally delivered to a duly authorized representative of the
recipient, then such communication shall be deemed duly given and made when
delivered to such authorized representative, provided that such notices,
requests, demands and other communications are delivered to the address set
forth below, or to such other address as any party shall provide by like notice
to the other parties to this Agreement:

if to Parent or Acquisition Sub:

Pegasystems Inc.

101 Main Street

Cambridge, MA 02142

Attention: General Counsel

Facsimile: (617) 374-9260

with a copy to (which shall not constitute notice):

 

  

Wilson Sonsini Goodrich & Rosati, Professional Corporation

650 Page Mill Road

Palo Alto, CA 94304

   Attention:   

Jeffrey D. Saper

Lawrence M. Chu

   Facsimile:    (650) 493-6811

if to Stockholder, to the address and facsimile set forth on the signature page
hereto;

with a copy to (which shall not constitute notice):

Cooley Godward Kronish LLP

5 Palo Alto Square

3000 El Camino Real

Palo Alto, CA 94306

Attention: Nancy H. Wojtas

Facsimile: (650) 849-7400

14.8 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases or to replace any invalid or unenforceable term or provision with a term
or provision that is valid and enforceable and that comes closest to expressing
the intention of the invalid or unenforceable term or provision, and this
Agreement shall be enforceable as so modified. In the event such court does not
exercise the power granted to it in the prior sentence, the parties hereto agree
to replace such invalid or unenforceable term or provision with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

 

6



--------------------------------------------------------------------------------

14.9 Counterparts. This Agreement may be executed and delivered (including by
facsimile or other form of electronic transmission) in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

14.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (B) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (C) EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) EACH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 14.10.

14.11 Specific Performance. Each of the parties hereto agrees that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that, in addition to any other remedy that a
party hereto may have under law or in equity, in the event of any breach or
anticipatory breach by Parent, Acquisition Sub or Stockholder of any covenant or
obligation of such party contained in this Agreement, the other party shall be
entitled to seek (a) a decree or order of specific performance to enforce the
observance and performance of such covenant; and (b) an injunction restraining
such breach or threatened breach.

14.12 Construction.

(a) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include masculine and
feminine genders.

(b) The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

(c) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(d) Except as otherwise indicated, all references in this Agreement to
“Sections” and “Exhibits” are intended to refer to Sections of this Agreement
and Exhibits to this Agreement.

(e) The parties hereto agree that they have been represented by counsel during
the negotiation and execution of this Agreement and, therefore, waive the
application of any Legal Requirement or rule of construction providing that
ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.

[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

Parent, Acquisition Sub and Stockholder have caused this Agreement to be
executed as of the date first written above.

 

PEGASYSTEMS INC.

    STOCKHOLDER      

 

      (Name of Entity, if an entity) By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

MAPLE LEAF ACQUISITION CORP.

    Address:    

 

By:

 

 

     

Name:

 

 

    Facsimile:  

 

Title:

 

 

     

 

     

Shares that are Beneficially Owned:

           Company Shares            Company Shares issuable upon exercise of
outstanding options or warrants or other rights to purchase Company Shares

SIGNATURE PAGE TO TENDER AND VOTING AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE PROXY

The undersigned stockholder (“Stockholder”) of CHORDIANT SOFTWARE, INC., a
Delaware corporation (the “Company”), hereby irrevocably (to the fullest extent
permitted by law) appoints Craig Dynes and Shawn Hoyt of PEGASYSTEMS INC., a
Massachusetts Corporation (“Parent”), and each of them, as the sole and
exclusive attorneys and proxies of the undersigned, with full power of
substitution and re-substitution, to vote and exercise all voting and related
rights (to the full extent that the undersigned is entitled to do so) with
respect to all of the shares of capital stock of the Company that now are or
hereafter may be owned of record or beneficially owned by the undersigned, and
any and all other shares or securities of the Company issued or issuable to
Stockholder on or after the date hereof (collectively, the “Shares”) in
accordance with the terms of this Irrevocable Proxy until the Expiration Time
(as defined below). Upon Stockholder’s execution of this Irrevocable Proxy, any
and all prior proxies given by Stockholder with respect to any Shares are hereby
revoked and Stockholder agrees not to grant any subsequent proxies with respect
to the Shares until after the Expiration Time.

This Irrevocable Proxy is irrevocable to the fullest extent permitted by
applicable Legal Requirements, is coupled with an interest and is granted
pursuant to that certain Tender and Voting Agreement of even date herewith by
and among Parent, Maple Leaf Acquisition Corp., a Delaware corporation and a
wholly owned subsidiary of Parent (“Acquisition Sub”) and Stockholder (the
“Tender and Voting Agreement”), and is granted in consideration of Parent and
Acquisition Sub entering into that certain Agreement and Plan of Merger of even
date herewith (the “Merger Agreement”), among Parent, Acquisition Sub and the
Company. The Merger Agreement provides for, among other things, (i) an offer by
Acquisition Sub (the “Offer”) to pay $5.00 in cash (the “Offer Price”) for each
of the issued and outstanding shares of capital stock of the Company and
(ii) the merger of Acquisition Sub with and into the Company, pursuant to which
all outstanding shares of capital stock of the Company will be converted into
the right to receive the consideration set forth in the Merger Agreement. All
capitalized terms that are used but not defined herein shall have the respective
meanings ascribed to them in the Merger Agreement.

As used herein, the term “Expiration Time” shall mean the earlier to occur of
(i) such date and time as the Merger Agreement shall have been terminated
pursuant to Section 7 thereof or (ii) such date and time as the Merger shall
become effective in accordance with the terms and provisions of the Merger
Agreement.

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by Stockholder, at any time prior to the Expiration Time, to act
as the undersigned’s attorney and proxy to vote the Shares, and to exercise all
voting, consent and similar rights of Stockholder with respect to the Shares
(including the power to execute and deliver written consents) at every annual,
special, adjourned or postponed meeting of stockholders of the Company and in
every written consent in lieu of such meeting: (i) in favor of the adoption of
the Merger Agreement; (ii) against approval of any proposal made in opposition
to, or in competition with, consummation of the Offer, the Merger or any other
transactions contemplated by the Merger Agreement, including any Alternative
Acquisition Proposal (whether or not a Superior Proposal); and (iii) against any
action that would reasonably be expected to result in the failure of any Offer
Conditions to be satisfied.

The attorneys and proxies named above may not exercise this Irrevocable Proxy on
any other matter except as provided herein. Stockholder may vote the Shares on
all other matters.

Any obligation of Stockholder hereunder shall be binding upon the successors and
assigns of Stockholder.



--------------------------------------------------------------------------------

This Irrevocable Proxy shall terminate, and be of no further force and effect,
automatically upon the Expiration Time.

 

Dated: March 14, 2010     STOCKHOLDER      

 

      (Name of Entity, if an entity)     By:  

 

    Name:  

 

    Title:  

 